Citation Nr: 1519319	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-28 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression and mood disorder to include as secondary to the service-connected spine disability and associated residuals.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976 and from September 1976 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Nashville Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2012, August 2013 and August 2014 the Board remanded the case for further development, which has been completed.

The issue of total disability rating based on individual unemployability has been raised by a February 2015 statement and application for benefits, but has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In a correspondence dated in February 2015, the Veteran indicated that he was receiving SSA payments and a SSA award letter was submitted.  VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

A review of the record shows that a request may have recently been made for these records; however, they have not been associated with the claims file.  As the SSA records are potentially relevant to the claim, they must be obtained on remand.

The Veteran also stated that he is currently under case for depression and possibly PTSD at the VA Medical Center in Louisville, Kentucky.  On remand, more recent treatment records should be obtained from this facility.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available and the Veteran should be notified if VA determines that the records do not exist or that further efforts to obtain them would be futile. 

2.  Obtain the Veteran's current VA treatment records that have not yet been associated with the claims file, including from the Louisville VAMC.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

